People v Alvarez-Perez (2017 NY Slip Op 07771)





People v Alvarez-Perez


2017 NY Slip Op 07771


Decided on November 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

Manzanet-Daniels, J.P., Andrias, Gische, Kern, Singh, JJ.


4893 2471/14

[*1]The People of the State of New York Respondent,
vJuan Alvarez-Perez, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Matthew A. Wasserman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Order, Supreme Court, Bronx County (Marc J. Whiten, J.), entered on or about June 15, 2016, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supports the assessment of 20 points for the victim's physical helplessness. The court properly assessed these points based on facts elicited in defendant's plea allocution in the underlying case, which "shall be deemed established by clear and convincing evidence and shall not be relitigated" (Correction Law § 168-n[3]). In addition, the sentencing minutes, and evidence in the case summary, showed that part of the sexual contact occurred while the victim was not merely intoxicated, but was physically helpless within the meaning of Penal Law § 130.00(7). The assessment of points for this factor while also assessing points for forcible compulsion was not inconsistent, because the victim's account demonstrated both physical helplessness and forcible compulsion, at different times during the incident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 9, 2017
CLERK